Case 1:21-cv-06702-LAK Document 11-19 Filed 09/10/21 Page 1 of 2




           EXHIBIT S
      Case 1:21-cv-06702-LAK Document 11-19 Filed 09/10/21 Page 2 of 2




                                          September 6, 2021



Gary Bloxsome
Blackfords LLP
By Email Only: gary.bloxsome@blackfords.com

Dear Mr. Bloxsome,

       Thank you for a copy of your letter of today to Senior Master Fontaine. I
also appreciate your acknowledgement that your client Prince Andrew has actual
notice of the complaint in the case against him brought in the United States District
Court for the Southern District of New York. As your letter indicates you are aware
there is a pre-trial conference scheduled for September 13, 2021 in that case.

       Although you have not responded to either of Sabina Mariella’s emails to
you dated August 12, 2021 and August 13, 2021 concerning the case and the
September 13, 2021 pre-trial conference, I assume that you received them. If for
any reason you did not, please let us know and we will send them to whatever
address you request. Also, if you have any questions, or would find useful any
additional information, please do not hesitate to ask us directly.

                                          Sincerely yours,




                                          David Boies


Cc:     Senior Master Fontaine
        Sigrid McCawley
        Andrew Villacastin
        Sabina Mariella
        Alexander Boies
